Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Art Unit – Location


The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Terminal Disclaimer


Please refer to the “DISAPPROVED” Terminal Disclaimer document DISQ on 11/21/2022.

This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8, 10, 14, 16, 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 9, 10, 11, of U.S. Patent No. 11,258,926 as shown in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1, Limitations are consistent with the method of claim 1 and the memory device in claim 9 serving as a non-transitory computer readable medium.

Claim 2.  Limitations are consistent with the method of claim 4 and the memory device in claim 9 serving as a non-transitory computer readable medium.

Claim 3.  The amount of print substance is 10 to 30 percent in claim 5 and the memory device in claim 9 serving as a non-transitory computer readable medium.

Claim 4.  Claim 2 cites an additive color space and the memory device in claim 9 serving as a non-transitory computer readable medium.

Claim 5.  Claim 1 cites converting a source color from a first color and transformation of the source color into the second color space and the memory device in claim 9 serving as a non-transitory computer readable medium.

Claim 8.  Claim 1 cites transformation of the source color into the second color space and the memory device in claim 9 serving as a non-transitory computer readable medium.


Claim 10.  Limitations are consistent with claim 9.

Claim 14.  Claim 9 cites a plurality of process color channel amounts and a black channel amount.

Claim 16.  Claim 11 cites printing device.

Claim 17.  Claim 10 cites corresponding amounts for the corresponding full color.

Claim 18. Limitations are consistent with claim 1.

Claim 20.  Claim 11 cites printing device.


A person having ordinary skill in the art would understand the claims of the instant application would be obvious over US 11,258,926, because the claims of the instant application and US 11,258,926 are directed to depletion of a process color and addition of a black color to achieve a match of luminosity between the depleted process color and a non-depleted process color.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected for obvious type double patenting.
 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


17/519,913
US 11,258,926
1. A non-transitory computer readable medium comprising instructions when executed cause a processor to: convert a source color from a first color space to a corresponding greyscale color in a greyscale color space, the corresponding greyscale color having a first luminosity amount, the source color corresponding with a depletion color in a second color space, the depletion color having a second luminosity amount; and generate a target color in a color resource via an adjusted black channel amount in the depletion color to match the second luminosity amount with the first luminosity amount.
1. A method of generating a color resource, the method comprising: converting a source color from a first color space to a corresponding greyscale color in a greyscale color space, the corresponding greyscale color having a first luminosity amount; and adjusting a black channel amount to a depletion color from a second color space to form a target color in the second color space, the depletion color corresponding with a transformation of the source color into the second color space, the depletion color having a second luminosity amount, wherein the adjusting the black channel includes matching the second luminosity amount in the target color with the first luminosity amount.
9. A memory device…
2. The non-transitory computer readable medium of claim 1 wherein the target color includes the depletion color having a plurality of process color amounts and the adjusted black channel amount corresponding with a formulation of print substances in a printing device.
4. The method of claim 1 wherein the target color includes the depletion color having a plurality of process color amounts and the black channel amount corresponding with a formulation of print substances in a printing device.
9. A memory device
3. The non-transitory computer readable medium of claim 2 wherein the process color amounts include an amount of print substance for the printing device.
5. The method of claim 4 wherein the plurality of process color amounts for the depletion color is 10 percent to 30 percent of process color amounts for a corresponding full color version of the source color into the second color space.
9. A memory device
4. The non-transitory computer readable medium of claim 1 wherein the first color space is an additive color space.
2. The method of claim 1 wherein the first color space is an additive color space and the second color space is a subtractive color space.
9. A memory device
5. The non-transitory computer readable medium of claim 1 further comprising mapping the target color to the source color in the color resource.
1. A method of generating a color resource, the method comprising: converting a source color from a first color space to a corresponding greyscale color in a greyscale color space, the corresponding greyscale color having a first luminosity amount; and adjusting a black channel amount to a depletion color from a second color space to form a target color in the second color space, the depletion color corresponding with a transformation of the source color into the second color space, the depletion color having a second luminosity amount, wherein the adjusting the black channel includes matching the second luminosity amount in the target color with the first luminosity amount.
9. A memory device
6. The non-transitory computer readable medium of claim 1 wherein the depletion color includes a selected process-color formulation of the source color.

7. The non-transitory computer readable medium of claim 6 wherein the formulation of the depletion color is made with reference to a hue of the source color and amounts of print substances in components of a full color in the second color space, the full color corresponding with the source color.

8. The non-transitory computer readable medium of claim 1 wherein the source color is converted to the corresponding greyscale color via a transformation.
1. A method of generating a color resource, the method comprising: converting a source color from a first color space to a corresponding greyscale color in a greyscale color space, the corresponding greyscale color having a first luminosity amount; and adjusting a black channel amount to a depletion color from a second color space to form a target color in the second color space, the depletion color corresponding with a transformation of the source color into the second color space, the depletion color having a second luminosity amount, wherein the adjusting the black channel includes matching the second luminosity amount in the target color with the first luminosity amount.
9. A memory device
9. The non-transitory computer readable medium of claim 1 wherein the first luminosity amount is provided via measurement of the greyscale color applied to a substrate.

10. A non-transitory computer readable medium comprising instructions when executed cause a processor to: transform a source color from a first color space to a target color in a printing device color space, the source color corresponds with a depletion color in the printing device color space and with a greyscale color in a greyscale color space, wherein a black channel amount in the depletion color has been adjusted to form the target color such that a luminosity amount of the target color matches a luminosity amount of the greyscale color.
9. A memory device having a color resource, the memory device comprising: a depletion color in a printing device color space corresponding with a source color in a source color space, the source color having a corresponding greyscale color in a greyscale color space wherein the corresponding greyscale color includes a first luminosity amount, and wherein the source color includes a corresponding full color in the printing device color space; wherein the depletion color includes a plurality of process color channel amounts and a black channel amount; wherein the plurality of process color channel amounts are less than corresponding amounts for the corresponding full color; and wherein the depletion color includes a second luminosity wherein the black channel amount is included to match the depletion luminosity to the greyscale luminosity.
11. The non-transitory computer readable medium of claim 10 operably coupled to a supply component.

12. The non-transitory computer readable medium of claim 11 wherein the supply component is an ink cartridge.

13. The non-transitory computer readable medium of claim 11 wherein the supply component is operably couplable to a printing device.

14. The non-transitory computer readable medium of claim 10 further comprising providing a plurality of process color amounts and the black channel amount of the target color.
9. A memory device having a color resource, the memory device comprising: a depletion color in a printing device color space corresponding with a source color in a source color space, the source color having a corresponding greyscale color in a greyscale color space wherein the corresponding greyscale color includes a first luminosity amount, and wherein the source color includes a corresponding full color in the printing device color space; wherein the depletion color includes a plurality of process color channel amounts and a black channel amount; wherein the plurality of process color channel amounts are less than corresponding amounts for the corresponding full color; and wherein the depletion color includes a second luminosity wherein the black channel amount is included to match the depletion luminosity to the greyscale luminosity.
15. The non-transitory computer readable medium of claim 14 wherein the plurality of process colors amounts and the black channel amount are associated with volumes of print substances of the target color for a printing device of the printing device color space.

16. The non-transitory computer readable medium of claim 10 further comprising applying the target color with a printing device.
11. The memory device of claim 9 wherein the printing device color space is a cyan, magenta, yellow, and black color space.
17. The non-transitory computer readable medium of claim 10 wherein the depletion color corresponds with a full color in the printing device color space in a color resource, the full color associated with the source color.
10. The memory device of claim 9 wherein the plurality of process color channel amounts are 10 percent to 20 percent of the corresponding amounts for the corresponding full color.
18. A method of generating a color resource, the method comprising: determining a first luminosity amount of a greyscale color in a greyscale color space, the greyscale color corresponding with a transformation of a source color in a first color space converted to the greyscale color, the source color corresponding with a depletion color in a second color space, the depletion color having a second luminosity amount; and generating a target color in a color resource via adjusting a black channel amount in the depletion color to match the second luminosity amount with the first luminosity amount, the target color to correspond with the source color in the color resource
1. A method of generating a color resource, the method comprising: converting a source color from a first color space to a corresponding greyscale color in a greyscale color space, the corresponding greyscale color having a first luminosity amount; and adjusting a black channel amount to a depletion color from a second color space to form a target color in the second color space, the depletion color corresponding with a transformation of the source color into the second color space, the depletion color having a second luminosity amount, wherein the adjusting the black channel includes matching the second luminosity amount in the target color with the first luminosity amount.
19. The method of claim 18 wherein the determining the first luminosity amount includes determining the luminosity via translation, the first luminosity amount related to luminous intensity of the greyscale color.

20. The method of claim 18 and further comprising applying the color resource to a supply component or a printing device.
11. The memory device of claim 9 wherein the printing device color space is a cyan, magenta, yellow, and black color space.



Claims 6, 7, 9, 11-13, 15, and 19  do not correspond directly to the claims of US 11,258,926; although, it would be obvious to a person having ordinary skill in the art that a printer has a cartridge with process colors having a volume of ink/toner, where the ink/toner can be printed on a substrate and measured to determine a color match.	


Allowable Subject Matter

Claims 1-20 would be allowable if the non-statutory double patenting rejection is overcome.

The closest reference of record is Suito (US 2010/0303346 A1) “Suito”.  In the Applicant’s independent claims 1, 10, and 18 the reference of Suito does not teach:

In claim 1:  the depletion color having a second luminosity amount; and generate a target color in a color resource via an adjusted black channel amount in the depletion color to match the second luminosity amount with the first luminosity amount. 

In claim 10:  wherein a black channel amount in the depletion color has been adjusted to form the target color such that a luminosity amount of the target color matches a luminosity amount of the greyscale color.

In claim 18:   generating a target color in a color resource via adjusting a black channel amount in the depletion color to match the second luminosity amount with the first luminosity amount, the target color to correspond with the source color in the color resource. 

Suito teaches: converting a first color space, i.e. RGB, into a monochromatic image (e.g. black tone [0023]) through a YUV conversion as shown in FIG. 3.   Furthermore, Lopez et al. (US 2002/0089565 A1) “Lopez” fails to modify Suito to arrive at the Applicant’s claimed invention because Lopez depletes the black color in a pixel, whereas the Applicant’s claimed invention depletes a process color/ process colors (i.e. CMY) and adds the K (black/key) ink in a pixel.  In other words, in the Applicant’s claim, the process color ink(s) is/are depleted, but the black ink is not depleted; whereas in Lopez, the black ink is depleted. 

Therefore, Suito fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
JP 5335403 B2
ABSTRACT:
   An image forming apparatus sets one of a plurality of modes including a monochrome mode of forming a monochrome image, converts a multivalued luminance signal into signal values of color material amounts to be used to form the image and forms the image using color materials based on the signal values. The color materials used in the forming when the monochrome mode is set include an achromatic color material and at least two auxiliary color materials which have hues opposite to each other and a chroma larger than that of the achromatic color material.
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675